Citation Nr: 1733963	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease (CAD) prior to February 25, 2013.

2.  Entitlement to an initial rating in excess of 40 percent for diabetes mellitus, type II, with retinopathy and erectile dysfunction.

3.  Entitlement to an initial compensable rating for hoarseness associated with stroke.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This matter was previously before the Board in June 2015 when the Board denied the Veteran's appeal with respect to several issues, to include, but not limited to, an initial rating in excess of 60 percent for CAD prior to February 25, 2013; an initial rating in excess of 40 percent for diabetes with retinopathy and erectile dysfunction; and an initial compensable rating for hoarseness associated with stroke.

The Veteran appealed the Board's June 2015 to the Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued a memorandum decision vacating the Board's denial of initial rating in excess of 60 percent for CAD prior to February 25, 2013; an initial rating in excess of 40 percent for diabetes with retinopathy and erectile dysfunction; and an initial compensable rating for hoarseness associated with stroke; however, the Court dismissed the Veteran's appeal of six other issues, to include (1) a motion to vacate and revise a July 2004 rating decision implicitly denying service connection for clinically significant macular edema and cataracts on the basis of clear and unmistakable error; (2) entitlement to an effective date of service connection prior to August 27, 2012 for the residuals of prostate cancer; (3) entitlement to an initial rating in excess of 10 percent for the residuals of stroke from April 22, 2004, to January 27, 2012; (4) entitlement an initial rating in excess of 10 percent for service-connected stroke residuals (right lower extremity); (4) entitlement to an initial disability rating in excess of 20 percent for service-connected stroke residuals (right upper extremity); (5) entitlement to an effective date of service connection prior to August 8, 2012 for CAD; and (6) a disability rating in excess of 100 percent, effective February 25, 2013, for CAD.  The Court otherwise affirmed the Board's decision.

The issues of entitlement to an initial rating in excess of 40 percent for diabetes with retinopathy and erectile dysfunction and entitlement to an initial compensable rating for hoarseness associated with stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's CAD has resulted in symptoms of dyspnea, fatigue, angina, dizziness, or syncope at a workload of 3 METS or less since August 8, 2012.


CONCLUSION OF LAW

The criteria for a 100 percent rating for CAD have been met since August 8, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104 Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

If there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's CAD is rated as 60 percent disabling prior to February 25, 2013 (with 100 percent rating assigned thereafter) in accordance with Diagnostic Code 7005.  Under Diagnostic Code 7005, a 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, 7005.

The Board finds a 100 percent rating is warranted for CAD from the effective date of service connection, August 8, 2012, because the Veteran's disability picture has more nearly approximated the 100 percent rating criteria since that date.  See 38 C.F.R. § 4.7.  Notably, a March 2012 VA examiner determined the Veteran would experience fatigue with a workload of 1 to 3 METs.  As noted above, a 100 percent rating is warranted where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.  See 38 C.F.R. § 4.104, 7005.  The Board notes the symptoms of dyspnea, fatigue, angina, dizziness, or syncope are listed in the disjunctive in the diagnostic criteria, so a manifestation of only one of the listed symptoms at the requisite workload is sufficient to establish entitlement to correlated rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Further, 38 C.F.R. § 4.21 indicates it is not expected, especially with the more fully describe grades of disabilities, that all cases will show all findings specified.  The March 2012 VA examination report is consistent with the impairment shown on more recent examinations and throughout treatment records.  For instance, a February 2013 VA examination report also indicates the Veteran would experience one of the listed symptoms at a workload of 1 to 3 METs.  There is nothing that suggests the assessment of the VA examiners is not accurate.  Thus, the evidence establishes it is at least as likely as not that the Veteran's CAD has resulted in symptoms of dyspnea, fatigue, angina, dizziness, or syncope at a workload of 3 METS or less since August 8, 2012, and 100 percent rating is warranted for the disability from that date.

The Board notes this constitutes a full grant of the benefit sought on appeal and should be implemented by the AOJ with entitlement to special monthly compensation at the housebound rate awarded as the record shows the Veteran is entitled to a 100 percent schedular rating for CAD with additional disabilities independently ratable at 60 percent, separate and distinct from CAD, since August 8, 2012.  See 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).


ORDER

Entitlement to a 100 percent rating for CAD, effective August 8, 2012, is granted.


REMAND

VA has a duty to ensure any medical examination it provides is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In its November 2016 memorandum decision, the Court suggested the current VA examinations reports regarding hoarseness (residual of stroke) are inadequate for rating purposes because they do not contain specific statements from the examiners with regard to the physical findings outlined in the applicable diagnostic criteria for laryngitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6516.  Specifically, the Court noted March 2012 and April 2014 VA examiners did not provide any specific findings regarding inflammation of cords or mucous membranes or higher levels of impairment, which is required for a compensable rating under Diagnostic Code 6516.  Thus, a new VA examination is necessary to make an informed decision in the Veteran's appeal.  See 38 C.F.R. § 4.2 (indicating it is incumbent upon the rating board to reject an insufficiently detailed examination report).

Similarly, the Court suggested the April 2014 VA diabetes and eye condition examinations previously relied upon by the Board appear to be internally inconsistent because the examiner stated both that the Veteran's decreased vision was caused by macular degeneration, not cataracts, and that the Veteran has "decreased vision primarily from macular degeneration."  The Court noted these statements are at tension with one another and suggest the Veteran's decreased visual acuity may be related, at least in part, to his diabetes.  The April 2014 VA examination reports do not clearly state whether it is possible to separate the effects of the Veteran's service-connected retinopathy from his nonservice-connected macular degeneration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  This is an issue the Board must address in the adjudication of the Veteran's claim.  Thus, an opinion clearly addressing the source, or sources, of the Veteran's decreased visual acuity is necessary to make an informed decision in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected hoarseness (residual of stroke).  The selected examiner must provide findings in accordance with the diagnostic criteria outlined in 38 C.F.R. § 4.97, Diagnostic Code 6516.  Specifically, the examiner must state whether the Veteran has hoarseness with inflammation of cords or mucous membranes; or a higher level of impairment, to include thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  If the examination report does not specifically address these criteria, it must be returned to the examiner as inadequate.

2.  Obtain an addendum from the April 2014 VA examiner (or an equally qualified examiner if the April 2014 VA examiner is unavailable) addressing whether it is possible to separate the effects of the Veteran's service-connected retinopathy from his nonservice-connected macular degeneration with regard to his decreased visual acuity.  The examiner must specifically state whether the Veteran's service-connected retinopathy plays any role in the decreased visual acuity.  The Board notes language indicating that one condition is the primary cause of the decreased visual acuity will be interpreted to mean that the other condition plays some role in the impairment.  The Veteran must be scheduled for a new examination if the examiner determines it is necessary to make the requisite findings.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


